El Juez Asociado Señor Hutchison,
emitió la opinión del
tribunal. Nicomedes Mojica fué convicto de infracción de la “Ley *499proveyendo lo necesario para castigar la adulteración de café, y para otros fines, ’ ’ Leyes de 1928, pág. 167.
La sección 1 dispone que:
“Será ilegal adulterar o mezclar café en grano, triturado o mo-lido, con cualquier otro grano o 'sustancia, con la intención de ven-derlo, ofrecerlo o tenerlo en venta. .
La acusación imputa que':
“El referido acusado Nicomedes Mojica, allá en o por uno de los días del mes de febrero de 1930, en Sabana G-rande, que forma parte del Distrito Judicial de Mayagüez, P. P., ilegal, maliciosa y volunta-riamente tenía para la venta en su establecimiento comercial en Sa-bana Grande, café molido adulterado con el fin de dedicarlo al con-sumo humano. ’ ’
La única contención del apelante es que la corte de dis-trito erró al declarar sin lugar una excepción perentoria por falta de heclios suficientes para constituir delito.
El apelante admite por inferencia que la acusación sería suficiente si siguiera las palabras del estatuto. La objeción suscitada en la corte inferior fué que la acusación no impu-taba, con la fraseología del estatuto, que el café en cuestión había sido mezclado “con cualquier otro grano o sustancia.” El alegato sigue la misma teoría.
El juez de distrito estuvo acertado al declarar sin lugar la objeción.
En el caso de State v. Long, 117 Atl. 303, se imputó al acusado el haber ofrecido a la venta “ciertos artículos ali-menticios, a saber: un cuñete conteniendo 40 libras de man-teca, 20 libras de mantequilla y un bote conteniendo 2 libras de manteca, artículos que allí y entonces estaban adulte-rados. . .”
En dicho caso la contención fué substancialmente que se imputaba al acusado el haber ofrecido en venta el cuñete y el bote y no su contenido.
La Corte Suprema Judicial del Estado de Maine dijo:
“Que la fraseología de la denuncia presentaba el caso de confor-*500midad con el estatuto e informaba al aeu'sado ampliamente de las im-putaciones que se le hacían.”
El caso no es directamente aplicable. No bay casos que lo sean. En el caso de Maine el acusado, al igual que el apelante en el presente, estaba dándole vueltas a las pala-bras. :
El inciso 6 del artículo 82 del Código de Enjuiciamiento Criminal exige que la acción considerada como delito esté expuesta clara y distintamente de tal modo que facilite a cualquier persona de inteligencia común, conocer lo que se quiere decir.
En el caso presente el acto imputado como delito estaba expuesto clara y distintamente de tal modo que facilitaba a cualquier persona de inteligencia común conocer lo que se quería decir.
Una persona de inteligencia común al ser acusada de tener a la venta café adulterado no necesita que se le diga que el café en cuestión babía sido adulterado mezclándolo con algún otro grano o sustancia. El café no podía ser adul-terado, en el significado corriente de esa palabra, en ninguna otra forma.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Wolf disintió.*
El Juez Asociado Señor Texidor no intervino.